DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s argument and amendment received on 09/07/2022 has been considered. It is noted that claims 1-3, 8-10, and 15-17  have been amended. New claims 22-24 has been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,117,341. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a wagering gaming event where players are offered early cash out/ buyout offers to be accepted or rejected by the player.
Claims 1-40 of U.S. Patent No. 9,117,341, discloses every element and limitation of Claims 1-24 of the current application. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
17/225,489
10,997,822
1. A system comprising: a communications interface; a processor operatively coupled to the communications interface; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: receiving, over the communications interface, a wager on a wagering event from a player, monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status, determining that the wager is active and that the wagering event is in progress, determining an amount of a cash out offer, determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount, and transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.



8. A method comprising: receiving, over a communications interface, a wager on a wagering event from a player via an input device; monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; determining that the wager is active and that the wagering event is in progress; determining an amount of a cash out offer; determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and 71 EAST\180504187.1transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.


15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor operatively coupled to a communications interface, performs one or more operations, comprising: receiving, over the communications interface, a wager on a wagering event from a player via an input device; monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; determining that the wager is active and that the wagering event is in progress; determining an amount of a cash out offer; determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.



1. A system for processing a payment for a wager in connection with a wagering event, the system comprising: 
a communications interface; 
a processor operatively coupled to the communications interface; and 
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: 
receiving, over the communications interface, a designated amount for a value of the wager on the wagering event from a first input device, 
receiving, over the communications interface, a cash out offer from a second input device, 
identifying an acceptance of the cash out offer from the first input device prior to the end of the wagering event, 
processing the cash out offer, and 
transmitting, over the communications interface, a value of the cash out offer to the first input device.

8. A method for processing a payment in connection with a buy-out offer of a wager relating to a wagering event that occurs prior to a conclusion of the wagering event, the method comprising: 
transmitting a buy-out offer from a first input device prior to a conclusion of the wagering event, wherein the buy-out offer comprises a designated value relating to the wager on the wagering event; 
receiving the buy-out offer at a second input device; 
identifying an acceptance of the buy-out offer at the second input device; 
processing the buy-out offer; and 
transmitting the designated value of the buy-out offer to the second input device.

15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, performs one or more operations, comprising: 
causing a central server system to receive a designated amount for a value of the wager on the wagering event from a first input device; 
causing the central server system to receive one or more of a buy-out offer comprising the value of the wager or a partial buy-out offer comprising a portion the value of the wager from a second input device; 
causing the central server system to identify an acceptance of the one or more of the buy-out offer or the partial buy-out offer from the first input device prior to the end of the wagering event; 
causing the central server system to process the one or more of the buy-out offer or the partial buy-out offer; and 
causing the central server system to transmit at least a portion of the one or more of the value and the portion of the value to the first input device.

This is an obviousness-type double patenting rejection.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/07/2022, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715